UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8168


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

LEODITUS A. SMITH, a/k/a Leo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:09-cr-00158-6; 3:10-cv-01398)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leoditus A. Smith, Appellant Pro Se.     Joseph Franklin Adams,
OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West Virginia;
R. Booth Goodwin, II, United States Attorney, Gary L. Call,
Steven Loew, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leoditus A. Smith seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying    relief        on    his   28   U.S.C.A.         § 2255    (West    Supp.     2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of     appealability.            28    U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing       of     the     denial   of     a

constitutional       right.”          28       U.S.C.      § 2253(c)(2).         When      the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                             Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3